Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed on February 28, 2022 has been entered and made of record

Claims 1-13 are currently pending in this application.


This action is final.

Response to Arguments

The applicant’s arguments to the claim rejections are fully considered, however they are not deemed to be persuasive

Applicant argues that Oleynik in view of Usui fail to teach or suggest “a recognition section configured to recognize a gesture represented by a motion of a subject based on a first captured image generated by the imaging section and including an image of the subject and an image of a robot in a real space”.  It is noted that Oleynik in view of Usui discloses teach or suggest a recognition section configured to recognize a gesture represented by a motion of a subject based on a first captured image generated by the imaging section and including an image of the subject and an image of a robot in a real space. Oleynik discloses a recognition section configured to recognize a gesture represented by a motion of a subject based on a first captured image generated by the imaging section and including an image of the subject and an image of a robot in a real space (Oleynik, see figures 7A through 7D and paragraphs [0495] through [0497]). 
    PNG
    media_image1.png
    504
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    699
    636
    media_image2.png
    Greyscale

Applicant argues that Oleynik in view of Usui fail to teach or suggest the virtual space having coordinates
 associated in advance with coordinates of the real space.   It is noted that Oleynik in view of Usui discloses teach or suggest the virtual space having coordinates  associated in advance with coordinates of the real space.  Oleynik discloses the virtual space having coordinates associated in advance with coordinates of the real space (Oleynik, see figure 8 and paragraph [0474]).
Applicant argues that Oleynik in view of Usui fail to teach or suggest “a display controller configured to superimpose the virtual area on a second captured image, the second captured image being generated by the imaging section and including the image of the robot to obtain a superimposed image, and control display of  the superimposed image”.  It is noted that Oleynik in view of Usui discloses teach or suggest a display controller configured to superimpose the virtual area on a second captured image, the second captured image being generated by the imaging section and including the image of the robot to obtain a superimposed image, and control display of  the superimposed image. Oleynik discloses a display controller configured to superimpose the virtual area on a second captured image, the second captured image being generated by the imaging section and including the image of the robot to obtain a superimposed image, and control display of the superimposed image (Oleynik, see figure 8C and paragraph [0480]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik et al. (US 20190291277 A1) in view of Usui (US 20210353381 Al).

 	As to Claims 1, 8 and 11:
Oleynik et al. discloses an electronic device (Oleynik, see Abstract, where Oleynik discloses managing a robotic assistant. Environment data corresponding to a current environment is collected to determine a type of the current environment based on the collected environment data. One or more objects in the current environment are detected. The one or more objects are associated with the type of the current environment. For each of the one or more objects, one or more interactions are identified based on a type of the respective object and the type of the current environment. Object libraries corresponding to the one or more objects are downloaded. The object libraries include interaction data corresponding to the respective identified one or more interactions. At least a portion of the one or more interactions are executed upon the respective one or more objects) comprising: an imaging section (Oleynik, see 66 in figure 7A); a recognition section configured to recognize a gesture represented by a motion of the subject based on the captured image (Oleynik, see 402 in figure 8A and 430 and 432 in figure 8C); a first setting section configured to set a virtual area in the virtual space based on coordinates of the subject in the virtual space when it is recognized that the gesture corresponds to a first gesture (Oleynik, see paragraph [0502], where Oleynik discloses that feature points are measured by calibrated cameras mounted in the workspace as the chef performs cooking tasks. Trajectories of feature points in time are used to match the chef motion with the robot motion, including matching the shape of the deformable palm. Trajectories of feature points from the chef's motion may also be used to inform robot deformable palm design, including shape of the deformable palm surface and placement and range of motion of the joints of the robot hand); and a display controller configured to control display of the virtual area so that the robot is visible to a human eye (Oleynik, see paragraph [0539], where Oleynik discloses where the results are forwarded to the robotic arms for further action and may also be displayed remotely on a screen ( such as a smartphone or other display)), wherein the virtual area corresponds to a boundary area in which an operation of the robot is in the real space (Oleynik, see figure 34).
Oleynik discloses a recognition section configured to recognize a gesture represented by a motion of a subject based on a first captured image generated by the imaging section and including an image of the subject and an image of a robot in a real space (Oleynik, see figures 7A through 7D and paragraphs [0495] through [0497]). 
    PNG
    media_image1.png
    504
    620
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    699
    636
    media_image2.png
    Greyscale

Oleynik discloses the virtual space having coordinates associated in advance with coordinates of the real space (Oleynik, see figure 8 and paragraph [0474]). Oleynik discloses a display controller configured to superimpose the virtual area on a second captured image, the second captured image being generated by the imaging section and including the image of the robot to obtain a superimposed image, and control display of the superimposed image (Oleynik, see figure 8C and paragraph [0480]). 

Oleynik differs from the claimed subject matter in that Oleynik does not explicitly disclose restricted. However in an analogous art, Usui discloses restricted (Usui, see paragraph [0149], where Usui discloses that The constraint condition update unit 255 sets and updates a constraint condition regarding the control of the operation of the arm unit 120. Specifically, the constraint condition may be various types of information that restricts (constrains) the motion of the arm unit 120. More specifically, the constraint condition may be coordinates of a region where each configuration member of the arm unit is unmovable, an unmovable speed, a value of acceleration, a value of an ungenerable force, and the like. Furthermore, restriction ranges of various physical quantities under the constraint condition may be set according to inability to structurally realize the arm unit 120 or may be appropriately set by the user. The constraint condition update unit 255 according to
the present embodiment may set and update the constraint condition according to a relationship between the virtual boundary and the point of action (for example, a relationship of relative positions and postures, or the like). As a specific example, in a case where the constraint condition update unit 255 determines that the point of action enters a region separated by the virtual boundary, the constraint condition update unit 255 may set and update the constraint condition for suppressing at least a part of the operation of the arm unit 120 to suppress the entry. Furthermore, in a case where the constraint condition update unit 255 determines that the point of action does not enter the region separated by the virtual boundary, the constraint condition update unit 255 may set and update the constraint condition such that the operation of the arm unit 120 is not suppressed. Note that processing of setting and updating the constraint condition and the control of the operation of the arm unit 120 according to the constraint condition will be separately described below in detail together with a more specific example).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oleynik with Usui. One would be motivated to modify Oleynik by disclosing restricted as taught by Usui, and thereby providing a virtual area that can be stably observed from a desired direction, and the operation can be efficiently performed (Usui, see paragraph [0003]).

 	As to Claim 2:
Oleynik in view of Usui discloses the electronic device according to claim 1, wherein when it is recognized that the gesture corresponds to a second gesture that is different from the first gesture, the first setting section changes a size of the virtual area based on the coordinates of the subject in the virtual space (Oleynik, see figure 8C, the office interprets changing a size of the virtual area as changing from one task to another as shown in figure 8C cutting small pieces after cutting  a previous piece). 

As to Claim 3:
Oleynik in view of Usui discloses the electronic device according to claim 1, wherein when it is recognized that the gesture corresponds to a third gesture that is different from the first gesture, the first setting section changes an orientation of the virtual area based on the coordinates of the subject in the virtual space (Oleynik, see figure 8C, where Oleynik discloses changing from one task to another as shown in figure 8C cutting small pieces after cutting  a previous piece).

As to Claim 4:
Oleynik in view of Usui discloses the electronic device according to claim 1, further comprising a second setting section configured to perform coordinate conversion by converting coordinates of the virtual area to the coordinates of the real space, and set the boundary area based on the virtual area after the coordinate conversion (Oleynik, see figure 8A and paragraph [0377], where Oleynik discloses Geometric Reasoning-refers to a software-based computer program(s) capable of using a two-dimensional (2D)/three-dimensional (3D) surface, and/or volumetric data to reason as to the actual shape and size of a particular volume. The ability to determine or utilize boundary information also allows for inferences as to the start and end of a particular geometric element and the number present in an image or model).

As to Claims 5 and 9:
Oleynik in view of Usui discloses the electronic device according to claim 4, wherein the second setting section sets the boundary area based on the virtual area after the coordinate conversion and a maximum movable range of the robot (Oleynik, see paragraph [456], where Oleynik discloses that the data-reduction and abstraction engine (set of software routines) 226 is intended to reduce the larger three-dimensional data sets and extract from them key geometric and associative information. A first step is to extract from the large three-dimensional data point-cloud only the specific workspace area of importance to the recipe at that particular point in time. Once the data set has been trimmed, key geometric features will be identified by a process known as template matching. This allows for the identification of such items as horizontal tabletops, cylindrical pots and pans, arm and hand locations, etc. Once typical known (template) geometric entities are determined in a data-set a process of object identification and matching proceeds to differentiate all items (pot vs. pan, etc.) and associates the proper dimensionality (size of pot or pan, etc.) and orientation of the same, and places them within the three-dimensional world model being assembled by the computer. All this abstraction/extracted information are then also shared with the data-extraction and mapping engine 224, prior to all being fed to the recipe-script generation engine 222).

As to Claims 6 and 10:
Oleynik in view of Usui discloses the electronic device according to claim 4, wherein the second setting section sets, based on an operation pattern of the robot and the converted virtual area, the boundary area according to an operation pattern, corresponding to the operation pattern of the robot, of operation patters (Oleynik, see paragraph [456], where Oleynik discloses that the data-reduction and abstraction engine (set of software routines) 226 is intended to reduce the larger three-dimensional data sets and extract from them key geometric and associative information. A first step is to extract from the large three-dimensional data point-cloud only the specific workspace area of importance to the recipe at that particular point in time. Once the data set has been trimmed, key geometric features will be identified by a process known as template matching. This allows for the identification of such items as horizontal tabletops, cylindrical pots and pans, arm and hand locations, etc. Once typical known (template) geometric entities are determined in a data-set a process of object identification and matching proceeds to differentiate all items (pot vs. pan, etc.) and associates the proper dimensionality (size of pot or pan, etc.) and orientation of the same, and places them within the three-dimensional world model being assembled by the computer. All this abstraction/extracted information are then also shared with the data-extraction and mapping engine 224, prior to all being fed to the recipe-script generation engine 222).

As to Claim 6:
Oleynik in view of Usui discloses the electronic device according to claim 1, wherein the electronic device is a wearable terminal (Oleynik, see 420 in figure 8B).


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624